COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:     Cadence Bank v. Roy J. Elizondo III and Roy J. Elizondo III PLLC

Appellate case number:   01-17-00886-CV

Trial court case number: 2014-65226

Trial court:             234th District Court of Harris County, Texas

       We overrule the appellant’s motion for rehearing filed July 1, 2019, and we withdraw our
opinion and judgment issued on May 16, 2019. See TEX. R. APP. P. 19.1. This appeal is reinstated
and will be resubmitted, with a new opinion and judgment to be issued at a later date.
       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau         ___________
                    Acting individually  Acting for the Court

Date: December 17, 2019

Panel consists of Justices Keyes and Landau.